DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Response under 37 CFR 1.111 (“Response”), filed 1 April 2022, with respect to the rejections of claims 1, 8 and 15 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of United States Patent Application Publication No. 2017/0063476 A1 to Nair (“Nair”). As requested in the Response, claims 1, 2, 6-9 and 15-18 have been amended, claims 21-22 have been added and claims 1-22 remain pending. Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2-7, 8, 10-14 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2018/0270631 A1 to High et al. (“High”) in view of United States Patent No. 9,477,938 B1 to Russell et al. (“Russell”) and United States Patent Application Publication No. 2017/0063476 A1 to Nair (“Nair”).
As per claims 1 and 8, the claimed subject matter that is met by High includes:
a system, comprising (High: Fig. 2): 
a radio frequency identification (RFID) storage container comprising a control unit and at least one shelf having an array of antennas therein (High: ¶¶ 0016 and 0020 and Fig. 1), 
High fails to specifically teach 1.) configured to: transmit, via the control unit, a first RFID emission signal to the at least one shelf of the RFID storage container; emit, via the array of antennas, a first electromagnetic signal in response to receipt of the first RFID emission signal; receive, from one or more RFID tags associated with one or more corresponding products stored on the at least one shelf, a responsive signal from one or more RFID devices upon corresponding receipt of the first electromagnetic signal; and 2.) assign a first weight to each responsive signal from the one or more RFID devices indicating a location within the RFID storage container of the one or more corresponding products. The Examiner provides Russell to teach and disclose claimed feature 1.
The claimed subject matter that is met by Russell includes:
configured to: transmit, via the control unit, a first RFID emission signal to the at least one shelf of the RFID storage container; emit, via the array of antennas, a first electromagnetic signal in response to receipt of the first RFID emission signal; receive, from one or more RFID tags associated with one or more corresponding products stored on the least one shelf, a responsive signal from one or more RFID devices upon corresponding receipt of the first electromagnetic signal (Russell: column 28, line 41-column 29, line 67);
High teaches a system and method for tracking inventory using RFID readers. Russell teaches a comparable system and method for tracking inventory using RFID readers that was improved in the same way as the claimed invention. Russell offers the embodiment of configured to: transmit, via the control unit, a first RFID emission signal to the at least one shelf of the RFID storage container; emit, via the array of antennas, a first electromagnetic signal in response to receipt of the first RFID emission signal; receive, from one or more RFID tags associated with one or more corresponding products stored on the at least one shelf, a responsive signal from one or more RFID devices upon corresponding receipt of the first electromagnetic signal . One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the RFID techniques as disclosed by Russell to the RFID system as taught by High for the predicted result of improved systems and methods for tracking inventory using RFID readers. No additional findings are seen to be necessary. 
High  and Russell fail to specifically teach 2.) assign a first weight to each responsive signal from the one or more RFID devices indicating a location within the RFID storage container of the one or more corresponding products. The Examiner provides Nair to teach and disclose claimed feature 2.
The claimed subject matter that is met by Nair includes:
assign a first weight to each responsive signal from the one or more RFID devices indicating a location within the RFID storage container of the one or more corresponding products (Nair: ¶¶ 0037-0041 “a location confidence is computed for each location ID and for each tag involved. The location confidence is computed based on the number of reads, an average RSSI, a max RSSI and the handheld reader's power level at the time of a tag read. The tag location is deducted from the location ID having the highest location confidence value”)
High and Russell teach systems and methods for tracking inventory using RFID readers. Nair teaches a comparable system and method for tracking inventory using RFID readers that was improved in the same way as the claimed invention. Nair offers the embodiment of assign a first weight to each responsive signal from the one or more RFID devices indicating a location within the RFID storage container of the one or more corresponding products. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the assigning weights/confidence values as disclosed by Nair to the RFID systems as taught by High and Russell for the predicted result of improved systems and methods for tracking inventory using RFID readers. No additional findings are seen to be necessary. 

As per claims 2 and 9, the claimed subject matter that is met by High, Russell and Nair includes:
wherein the RFID storage container is further configured to: transmit, via the control unit, a second RFID emission signal to at least a second shelf of the RFID storage container; emit, via a second array of antennas, a second electromagnetic signal in response to receipt of the second RFID emission signal; and receive, from one or more RFID tags associated with one or more corresponding products stored on the at least second shelf, a responsive signal from the one or more RFID devices upon corresponding receipt of the second electromagnetic signal; and assign a second weight to the responsive signal from the one or more RFID devices indicating a location of the one or more corresponding products (Russell: column 28, line 41-column 29, line 67).
The motivation for combining the teachings of High, Russell and Nair are discussed in the rejection of claims 1 and 8, and are incorporated herein.
As per claims 3 and 10, the claimed subject matter that is met by High, Russell and Nair includes:
wherein the first electromagnetic signal is at a lower power than the second electromagnetic signal (Nair: ¶ 0037).
The motivation for combining the teachings of High, Russell and Nair are discussed in the rejection of claims 1 and 8, and are incorporated herein.
As per claims 4 and 11, the claimed subject matter that is met by High, Russell and Nair includes:
wherein the first weight is a higher weight than the second weight (Nair: ¶ 0037).
The motivation for combining the teachings of High, Russell and Nair are discussed in the rejection of claims 1 and 8, and are incorporated herein.
As per claims 5 and 12, the claimed subject matter that is met by High, Russell and Nair includes:
wherein the transmit, emit, receive, and assign are performed for a plurality of shelves within the RFID storage container (High: ¶¶ 0016 and 0020 and Fig. 1 and Nair: ¶ 0030-0032, 0034 and 0037)
The motivation for combining the teachings of High, Russell and Nair are discussed in the rejection of claims 1 and 8, and are incorporated herein.
As per claims 6 and 13, the claimed subject matter that is met by High, Russell and Nair includes:
wherein when a first shelf assigns the first weight to the responsive signal from one or more RFID devices, and when a second shelf assigns the second weight to the responsive signal from one or more RFID devices, the second weight is disregarded (Nair: ¶¶ 0037-0041 “As the signal strength recedes towards −80 dBm, it suggests that the signal is fading and that the locator tag is further away from the handheld reader. Filters may be applied by the RPU 124 to ignore tag reads of relatively low signal strength”).
The motivation for combining the teachings of High, Russell and Nair are discussed in the rejection of claims 1 and 8, and are incorporated herein.
As per claims 7 and 14, the claimed subject matter that is met by High, Russell and Nair includes:
wherein the RFID storage container transmits the first weight of the first shelf to a remote server (High: ¶¶ 0021, 0032 and 0042).
The motivation for combining the teachings of High, Russell and Nair are discussed in the rejection of claims 1 and 8, and are incorporated herein.
As per claim 21, the claimed subject matter that is met by High, Russell and Nair includes:
further comprising a second RFID storage container, and wherein the RFID storage container is further configured to:

transmit, via the control unit, a second RFID emission signal to the at least one shelf of the RFID storage container (Russell: column 28, line 41-column 29, line 67);
emit, via the array of antennas, a second electromagnetic signal in response to receipt of the second RFID emission signal (Russell: column 28, line 41-column 29, line 67);
receive, from the one or more RFID tags associated with one or more corresponding products, a second responsive signal from the one or more RFID devices upon corresponding receipt of the second electromagnetic signal (Russell: column 28, line 41-column 29, line 67); and
assign a second weight to each responsive signal from the one or more RFID devices indicating a location within the RFID storage container or the second RFID storage container of the one or more corresponding products (Nair: ¶¶ 0037-0041).
The motivation for combining the teachings of High, Russell and Nair are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 22, the claimed subject matter that is met by High, Russell and Nair includes:
wherein the first electromagnetic signal is at a lower power than the second electromagnetic signal (Nair: ¶¶ 0037-0041).	
The motivation for combining the teachings of High, Russell and Nair are discussed in the rejection of claim 1, and are incorporated herein.


Claims 15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 10,565,410 B1 to Shmulevich (“Shmulevich”) in view of United States Patent Application Publication No. 2017/0063476 A1 to Nair (“Nair”).
As per claim 15, the claimed subject matter that is met by Shmulevich includes:
a system, comprising (Shmulevich: Fig. 2): 
a radio frequency identification (RFID) reader configured to read a RFID tag affixed to a product (Shmulevich: column 4, line 57-column 5, line 42 and Fig. 2, 145); 
a remote server configured to receive data from the RFID reader associated with the RFID tag (Shmulevich: column 5, lines 8-18 and Fig. 2, 205), 
wherein the remote server compares the received data associated with the RFID tag to previously stored data associated with the RFID tag (Shmulevich: column 7, lines 4-30), and 
when received data conflicts with the previously stored data, transmitting a confirmation request signal to the RFID reader requesting confirmation of the received data (Shmulevich: column 7, line 4-column 8, line 65).
Shmulevich fails to specifically teach 1. ) a first power level, 2.) indicating a weight and a location and 3.) wherein the previously stored data associated with the RFID tag was read at a second power level different from the first power level. The Examiner provides Nair to teach and disclose these claimed features.
The claimed subject matter that is met by Nair includes:
a radio frequency identification (RFID) reader configured to read a RFID tag affixed to a product at a first power level (Nair: ¶¶ 0037-0041 “The power used to read an RFID tag is inversely proportional to a tag location confidence factor. That is, the lower the power used to read an RFID tag, the higher the tag location confidence. High power reads ensure inventory accuracy, while low power reads allow location accuracy. In location mode, an RFID tag can be read multiple times to allow the correlation logic to re-allocate an RFID tag from one location to another. The power can be dynamically adjusted depending on the RFID tag density being read.”),
wherein the remote server compares the received data associated with the RFID tag indicating a weight and a location to previously stored data associated with the RFID tag (Nair: ¶¶ 0037-0041 ““a location confidence is computed for each location ID and for each tag involved. The location confidence is computed based on the number of reads, an average RSSI, a max RSSI and the handheld reader's power level at the time of a tag read. The tag location is deducted from the location ID having the highest location confidence value””), and 
wherein the previously stored data associated with the RFID tag was read at a second power level different from the first power level (Nair: ¶¶ 0037-0041) 
Shmulevich teaches a system and method for tracking inventory using RFID readers. Nair teaches a comparable system and method for tracking inventory using RFID readers that was improved in the same way as the claimed invention. Nair offers the embodiment of a first power level, indicating a weight and a location and wherein the previously stored data associated with the RFID tag was read at a second power level different from the first power level. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the different power levels as disclosed by Nair to the RFID systems as taught by Shmulevich for the predicted result of improved systems and methods for tracking inventory using RFID readers. No additional findings are seen to be necessary. 

As per claim 18, the claimed subject matter that is met by Shmulevich and Nair includes:
wherein the remote server is further configured to receive second data from a second RFID reader associated with the RFID tag, and to compare weights associated with the data received from the RFID reader and the second received data to determine the location of the RFID tag (Shmulevich: column 13, lines 4-54 and Nair: ¶¶ 0037-0041).
The motivation for combining the teachings of Shmulevich and Nair are discussed in the rejection of claim 15, and are incorporated herein.
As per claim 19, the claimed subject matter that is met by Shmulevich and Nair includes:
wherein the RFID reader is a handheld reader (Nair: ¶ 0025).
The motivation for combining the teachings of Shmulevich and Nair are discussed in the rejection of claim 15, and are incorporated herein.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shmulevich in view of Nair as applied in claim 15, and further in view of United States Patent No. 9,477,938 B1 to Russell et al. (“Russell”).
As per claim 16, although Nair teaches the “location confidence is computed based on the number of reads, an average RSSI, a max RSSI and the handheld reader's power level at the time of a tag read” (Nair: ¶ 0040), Shmulevich and Nair fail to specifically teach wherein, when the received data matches the previously stored data, the weight assigned to the previously stored data is increased. The Examiner provides Russell to teach and disclose this claimed feature.
The claimed subject matter that is met by Russell includes:
wherein, when the received data matches the previously stored data, the weight assigned to the previously stored data is increased (Russell: column 29, lines 30-67).
Shmulevich and Nair teach inventory tracking systems and methods using RFID readers. Russell teaches a comparable inventory tracking system and method using RFID readers that was improved in the same way as the claimed invention. Russell offers the embodiment of wherein, when the received data matches the previously stored data, the weight assigned to the previously stored data is increased. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the weight adjustments as disclosed by Russell to the inventory tracking system and method using RFID readers as taught by Shmulevich and Nair for the predicted result of improved inventory tracking systems and methods using RFID readers. No additional findings are seen to be necessary. 
As per claims 17, the claimed subject matter that is met by Shmulevich, Nair and Russell includes:
wherein the previously stored data is the location of the RFID tag (Nair: ¶¶ 0037-0041 and Russell: column 29, lines 30-67).
The motivation for combining the teachings of Shmulevich, Nair and Russell are discussed in the rejection of claim 16, and are incorporated herein.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shmulevich and Nair as applied in claim 15, and further in view of United States Patent Application Publication No. 2010/0201488 A1 to Stern et al. (“Stern”).
As per claim 20, Shmulevich and Nair fail to specifically teach wherein the RFID reader is mounted at a location within a room. The Examiner provides Stern to teach and disclose this claimed feature.
The claimed subject matter that is met by Stern includes:
wherein the RFID reader is mounted at a location within a room (Stern: ¶¶ 0042, 0043 and 0059).
Shmulevich and Nair teach inventory tracking systems and methods using RFID readers. Stern teaches a comparable inventory tracking system and method using RFID readers that was improved in the same way as the claimed invention. Stern offers the embodiment of wherein the RFID reader is mounted at a location within a room. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the mounted RFID readers as disclosed by Stern to the RFID readers as taught by Shmulevich for the predicted result of improved inventory tracking systems and methods using RFID readers. No additional findings are seen to be necessary. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Wilder whose telephone number is (571)270-7948. The examiner can normally be reached Monday-Friday 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. Hunter Wilder/Primary Examiner, Art Unit 3627